Miller, J.,
delivered the following opinion:
I assent to the affirmance of the order refusing this injunction, but do so upon the sole ground that the power *546still remained in the company to have the condemnation-in question made. As to this branch of the case I concur-in the views expressed in the opinion of the Court. But if the company had exhausted its powers of condemnation before the proceeding to take the complainant’s land was-instituted, then it was acting’ ultra vires, and in such case I am clearly of opinion the landowner has the right to he protected by a Court' of equity against such an unlawful taking of his property. I have expressed my views upon this subject in the. dissenting opinion filed in the case of’ The Cumberland and Pennsylvania Rail Road Company vs. Pennsylvania Rail Road Company in Maryland, 57 Md., 280.